UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C.20549 Form10-Q x QUARTERLY REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED September 30, 2008 OR o TRANSITION REPORT UNDER SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-50842 Earth Biofuels, Inc. (Exact name of small business issuer specified in its charter) Delaware 71-0915825 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 3001 Knox Street, Suite403 Dallas, TX75205 (Address of principal executive offices) (214)389-9800 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filer o Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company x IIndicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x As of October 21, 2008 there were 384,942,160 shares of common stock of the registrant outstanding. EARTH BIOFUELS, INC. FORM10-Q QUARTERLY REPORT PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets at September 30, 2008 (unaudited), and December 31, 2007 3 Consolidated Statements of Operations for the Nine Months Ended September 30, 2008 and 2007 (unaudited) 4 Consolidated Statement of Stockholders’ Equity for the Nine Months Ended September 30, 2008 and 2007 (unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2008 and 2007 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item4. Controls and Procedures 29 PART II OTHER INFORMATION Item 1. Legal Proceedings 30 Item 1A. Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults upon Senior Securities 36 Item 4. Submission of Matters to a Vote of Security Holders 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 38 Certification of Chief Executive Officer Certification of Chief Financial Officer Certification of Chief Executive Officer Certification of Chief Financial Officer Item1. PARTI FINANCIAL INFORMATION EARTH BIOFUELS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) ($ in thousands except share amounts) September 30, 2008 December 31, 2007 Current Assets Cash and cash equivalents $ 0 $ 42 Investments in equity securities 38 73 Trade accounts receivable, net of allowances totaling $0 and $0 0 0 Inventory 0 127 Prepaid expenses and other current assets 1,299 603 Total Current Assets 1,337 847 Property, Plant and equipment, net of accumulated depreciation 2,332 16,047 Investments and advances 10,381 11,740 Prepaid and other long term assets 195 222 Deferred financing fees 147 Net assets from discontinued operations — 27,436 Total Assets $ 14,245 $ 56,438 Current Liabilities Accounts payable $ 14,846 $ 9,856 Accrued interest payable 48,151 48,151 Demand Notes 1,790 679 Convertible promissory notes, net of discount 52,500 24,711 Term debt facilities 7,500 9,950 Accrued income taxes 17,610 17,233 Total Current Liabilities 142,397 110,580 Commitments and contingencies (Note 14) Redeemable preferred stock, $.001par value, 15,000,000shares authorized. 3,875,721 shares issued and outstanding at September 30, 2008; and 0 issued and outstanding as of December 31, 2007, respectively 3,875 — Redeemable preferred stock, $5.00par value, 2,000,000shares authorized, 1,669,000shares issued and outstanding at September 30, 2008; and 0 issued and outstanding as of December 31, 2007, respectively 1,669 — Stockholders’ Equity (Deficiency) Common stock, $.001par value, 400,000,000shares authorized, 385,076,314 shares issued and 384,942,160 outstanding; and 278,389,134 issued and 276,554,134 shares outstanding as of December 31, 2007 386 278 Additional paid-in capital 157,492 154,122 Accumulated deficit (290,078 ) (204,277 ) Notes receivable from parent (1,270 ) (4,111 ) Treasury stock at cost (3,134,134 shares) (226 ) (156 ) Total Stockholders’ Equity (Deficiency) (133,696 ) (54,144 ) Total Liabilities and Stockholders’ Equity $ 14,245 $ 56,438 See accompanying notes to consolidated financial statements 3 EARTH BIOFUELS, INC. Statements of Operations (Unaudited) (Amounts in 000’s) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 (Restated) Sales revenue $ — $ 150 $ — $ 1,025 Cost of sales — 171 — 1,157 Gross profit — (21 ) — (132 ) Compensation 848 759 3,212 6,766 Other selling, general and administrative 3,021 1,807 10,006 7,274 Loss on sale of fixed assets — 13 — 134 Impairment losses — — — 10,938 Depreciation and amortization 297 306 893 1,717 Net loss from operations (4,166 ) (2,906 ) (14,111 ) (26,961 ) Other income (expense) Interest income — 408 — 538 Interest expense (685 ) (26,316 ) (30,229 ) (49,298 ) Loss on equity investments (1,031 ) (6,615 ) (1,031 ) (15,479 ) Fixed asset impairment — — (12,774 ) — Loss on marketable securities — (220) — (1,071 ) Other expenses (4,850 ) (511) (4,776 ) (395 ) Total other income (expense) (6,566 ) (32,232 ) (48,810 ) (65,705 ) Net loss from continuing operations $ (10,732 ) $ (35,138 ) $ (62,921 ) $ (92,666 ) Loss from discontinued operations (including a loss on disposal of $18,787 as of September 30, 2008) — (311) (22,879 ) (2,426) Net loss $ (10,732 ) $ (35,449 ) $ (85,800 ) $ (95,092 ) Net loss per common share Basic and diluted net loss $ (0.04 ) $ (0.04 ) $ (0.28 ) $ (0.46 ) Weighted average shares 303,409 204,160 305,972 204,160 Seeaccompanying notes to consolidated financial statements 4 EARTH BIOFUELS, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For the Nine Months Ended September 30, 2008 and For The Year Ended December 31, (Unaudited) (Amounts in 000’s) Common Stock Shares Common Stock at Par Additional Paid in Capital Other Comprehensive Income (Loss) Treasury Stock Accumulated Deficit Note Receivable from Parent Totals Balance December31, 2006 (restated) 233,047 233 145,555 (570 ) (463 ) (79,572 ) — 65,183 Cumulative adjustment for the implementation of FIN 48 — (2,225 ) (2,225 ) Adjusted Balance, January 1, 2007 233,047 233 145,555 (570 ) (463 ) (81,797 ) — 62,958 Parent and affiliate note receivable — (4,111 ) (4,111 ) Shares issued for cash 7,872 8 1,522 — 1,530 Shares issued for services 7,800 8 3,991 — 3,999 Shares forfeited (6,000 ) (6 ) — (6 ) Shares issued for related parties 8,219 8 1,801 — 1,809 Shares issued for converted debt 16,922 17 102 — 119 Exercise of warrants 250 — Unrealized losses on marketable securities — — — (127 ) — — — (127 ) Reclassification adjustment for losses included in net income, net of $0 tax effect — — — 697 — — — 697 Treasury stock, net of sales and purchases (1,556 ) — — — 307 — — 307 Share issued in connection with demand notes 10,000 10 286 — 296 Net changes in discounts on convertible debts — — 865 — 865 Net loss — (122,480 ) — (122,480 ) Balance December 31, 2007 276,554 $ 278 $ 154,122 $ — $ (156 ) $ (204,277 ) $ (4,111 ) $ (54,144 ) Shares issued for services 30,578 32 1,150 — 1,182 Shares issued in connection withpreferred stock including, common stockwarrantsand beneficial conversion feature 55,000 55 1,807 — 1,862 Shares issued for investments 609 1 23 — 24 Treasury Stock (1,299 ) (1 ) — — (70 ) — — (71 ) Parent and affiliate note receivable — (2,841 ) (2,841 ) Shares issued for contracts 10,000 10 190 200 Shares issued to Parent 10,500 11 200 — — — 211 Net loss — (85,800 ) (85,800 ) Balance September 30, 2008 381,942 $ 386 $ 157,492 $ — $ (226 )) $ (290,078 ) (1,270 ) $ (133,696 ) See accompanying notes to consolidated financial statements 5 EARTH BIOFUELS, INC CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Month Periods September30, 2008 and 2007 (Unaudited) 2008 2007 Cash Flows from Operating Activities: Net Loss $ (85,800 ) $ (95,092 ) Loss from discontinued operations (22,879 ) (2426 ) Loss from continuing operations (62,921 ) (92,666 ) Loss on sales of fixed assets — 121 Losses on marketable securities — 1,071 Depreciation 935 971 Amortization of debt issuance costs — 788 Impairment of investments 985 15,479 Goodwill impairment 35,533 10,938 Fixed asset impairment 12,774 — Share-based compensation expense 4,689 3,915 Debt discount amortization 26,823 8,199 Changes in assets and liabilities: Decrease (increase)in: Trade accounts receivable (3,075 ) 292 Inventory (288 ) 136 Prepaid expenses & other current assets 2 (1,460 ) Increase (decrease)in: Accounts payable and accrued expenses (1,988 ) 636 Accrued interest payable — 36,206 Other 415 (222) Net cash provided by (used in) operating activities 14,461 (15,596 ) Cash Flows From Investing Activities: Cash paid for investment — (252 ) Advances on payments to related parties — (5,346 ) Repayments from investments and advances — 3,250 Cash paid for purchases of fixed assets — (2,237 ) Net cash used in investing activities — (4,585 ) Cash Flows From Financing Activities: Proceeds from issuance of common stock — 1,530 Advances on payment to related parties 142 7,495 Proceeds from demand notes — — Proceeds from long term debt and line of credit 3,630 15,036 Repayments of long term debt and line of credit — (5,000 ) Proceeds from sale of treasury stock (70 ) 463 Proceeds from issuance of preferred stock 500 — Cash paid for debt issuance cost — (1,066 ) Net cash provided by financing activities 4,202 20,590 Net cash – discontinued operations: Operating activities (17,890) 385 Investing activities 815 (1,022) Net cash flows from discontinued operations (18,705 ) (214) Net decrease in cash (42 ) (228 ) Cash and cash equivalents Beginning of period 42 291 End of period $ — $ 63 Supplemental Cash Flow Disclosures: Cash paid for income taxes $ $ — Cash paid for interest $ 1,708 $ 2,904 See accompanying notes to consolidated financial statements 6 EARTH BIOFUELS, INC. NOTESTO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE1— ORGANIZATION AND MANAGEMENT’S PLANS Organization Earth Biofuels, Inc., (“Earth” or “EBOF”) was incorporated in the state of Nevada on July15, 2002. On September13, 2005, Earth issued 146,100,000shares of common stock to Apollo Resources International, Inc., a Utah corporation, (“Apollo”) in exchange for 80% of the outstanding shares of common stock of Earth Biofuels, Inc., a Mississippi corporation. With the acquisition, Apollo (“the parent”) owned approximately 88% of the issued and outstanding shares of Earth. This transaction has been accounted for as a recapitalization effected through a reverse merger, such that Earth Biofuels Operating, Inc. is the “accounting acquirer” for financial reporting purposes.
